United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1633
Issued: December 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 30, 2007 appellant timely filed an appeal from a May 9, 2007 merit decision of
the Office of Workers’ Compensation Programs denying his claim for wage-loss compensation
for the period February 26 to May 11, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this claim.1
ISSUE
The issue is whether appellant established that he was disabled from February 26 to
May 11, 2007 causally related to the accepted employment injury.
FACTUAL HISTORY
On December 29, 2006 appellant, then a 27-year-old carrier, sustained a traumatic injury
to his back and neck while carrying mail. On February 22, 2007 his claim was accepted for a
1

The record includes evidence received after the Office issued the May 9, 2007 decision. The Board cannot
consider new evidence for the first time on appeal. 20 C.F.R. § 501.2(c).

lumbosacral sprain and a neck sprain. On March 27, 2007 appellant filed a claim for
compensation alleging that he was totally disabled from February 26 to March 5, 2007. He also
filed claims for compensation for the period March 3 to April 13, 2007 and April 14 to
May 11, 2007. On April 4, 2007 the Office requested additional medical evidence to support
appellant’s wage-loss claims.
In a January 9, 2007 report, Dr. Charles Bosley diagnosed acute cervical and lumbar
strains. He stated that disability was “recommended” and stooping, bending and lifting should
be avoided.
In a February 10, 2007 report, Dr. John Coyle reported that an enhanced electrodiagnostic
functional assessment (EFA) revealed a chronic lumbosacral condition consistent with the
diagnosis of scoliosis that was not related to or aggravated by the December 29, 2006 injury. He
also stated that after physical therapy appellant would have no ratable impairment and would be
able to return to work.
In a February 26, 2007 letter, Dr. Bosley opined that appellant’s chronic back condition
was due to scoliosis and that stooping, bending and lifting should be avoided. In a March 22,
2007 note, he stated that appellant was disabled for a month from March 22 to April 23, 2007. In
a March 22, 2007 orthopedic evaluation, Dr. Bosley opined that appellant’s condition was
preexisting and that he may need to change jobs. On April 23, 2007 Dr. Bosley stated that
appellant would be disabled from April 23 to May 24, 2007. The Office also received work
restriction notes dated February 26 to March 12, 2007 from Dr. Bosley.
By decision dated May 9, 2007, the Office denied appellant’s claim for wage-loss
compensation from February 26 to May 11, 2007 on the grounds that he had not submitted
rationalized medical evidence to establish that his disability was causally related to the accepted
employment injury.
LEGAL PRECEDENT
A claimant, for each period of disability claimed, has the burden of proving by the
preponderance of the reliable, probative and substantial evidence that he or she is disabled for
work as a result of the employment injury. Whether a particular injury causes an employee to be
disabled for employment, and the duration of that disability, are medical issues which must be
established, probative and substantial evidence.2
In this case, appellant has the burden of establishing by the weight of the substantial,
reliable and probative evidence, a causal relationship between his claimed disability during the
period February 26 to May 11, 2007 and his accepted lumbosacral and neck condition.3 The
Board has held that the mere belief that a condition was caused or aggravated by employment
factors or incidents is insufficient to establish a causal relationship between the two.4 The Board
2

Fereidoon Kharabi, 52 ECAB 291 (2001).

3

Alfredo Rodriguez, 47 ECAB 437 (1996).

4

Id.

2

will not require the Office to pay compensation for disability in the absence of medical evidence
directly addressing the particular period of disability for which compensation is claimed. To do
so would essentially allow employees to self-certify their disability and entitlement to
compensation.5
ANALYSIS
Appellant has an accepted claim for sprains of the lumbosacral and cervical regions. He
claims that, due to his accepted injuries, he was totally disabled from February 26 to
May 11, 2007. Appellant bears the burden to establish through medical evidence that he was
totally disabled during this time period and that his disability was causally related to his accepted
injury. He submitted numerous medical reports but they do not establish that he was disabled
due to his accepted conditions. Dr. Bosley stated that appellant was disabled from March 22 to
May 24, 2007 due to a lumbar strain, cervical strain and scoliosis; however, he did not offer any
explanation as to why these conditions would disable appellant or whether the accepted injury
was the cause of the currently disabling conditions. Appellant was accepted for lumbosacral
strain and neck strain not scoliosis. Medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.6
In a February 10, 2007 report, Dr. John Coyle reported that an enhanced EFA revealed a
chronic lumbosacral condition consistent with the diagnosis of scoliosis. He explained that this
condition was not related to or aggravated by the December 29, 2006 injury. Dr. Coyle did not
provide a medical opinion which supported that appellant was disabled during the alleged time
period due to the accepted work injury.
None of the other medical reports identify appellant as being totally disabled at anytime,
let alone during the period February 26 to May 11, 2007. The Board finds that appellant has not
proved that he was disabled during the claimed time period as a result of his employment injury
CONCLUSION
Appellant failed to establish that he was disabled from February 26 to May 11, 2007.

5

Fereidoon Kharabi, supra note 2.

6

Michael E. Smith, 50 ECAB 313 (1999).

3

ORDER
IT IS HEREBY ORDERED THAT the May 9, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

